                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA

   ELIZABETH SINES, et. al.,                  :
                                              :
                Plaintiffs,                   :
                                              :
           v.                                 : Case No. 3:17-cv-00072-NKM
                                              :
   JASON KESSLER, et. al.,                    :
                Defendants.



                   PRAECIPE/NOTICE OF APPEARANCE OF COUNSEL

         To the Clerk:

         PLEASE note the appearance of the undersigned as counsel for the Defendants Jeff

  Schoep, the National Socialist Movement, and the Nationalist Front.


                                              Respectfully Submitted,

                                              ___/s/ W. Edward ReBrook, IV
                                              W. EDWARD REBROOK, IV, ESQ.
                                              Virginia State Bar No. 84719
                                              The ReBrook Law Office
                                              6013 Clerkenwell Court
                                              Burke, Virginia 22015
                                              Telephone: 571.215.9006
                                              Email: Edward@ReBrookLaw.com




                                 CERTIFICATE OF SERVICE

  ______________________________________________________________________________
  Praecipe/Notice of Appearance of Counsel                             Page 1 of 2

Case 3:17-cv-00072-NKM-JCH Document 451 Filed 03/19/19 Page 1 of 2 Pageid#: 4163
         I hereby certify that, on March 19, 2019, I filed the foregoing Notice with the Clerk of the

  Court through the CM/ECF system, which will send a notice of electronic filings to the

  following:

                        on all counsels of record.


                                               ___/s/ W. Edward ReBrook, IV
                                               W. EDWARD REBROOK, IV, ESQ.
                                               Virginia State Bar No. 84719
                                               The ReBrook Law Office
                                               6013 Clerkenwell Court
                                               Burke, Virginia 22015
                                               Telephone: 571.215.9006
                                               Email: Edward@ReBrookLaw.com




  ______________________________________________________________________________
  Praecipe/Notice of Appearance of Counsel                             Page 2 of 2

Case 3:17-cv-00072-NKM-JCH Document 451 Filed 03/19/19 Page 2 of 2 Pageid#: 4164
